*470On the Merits.
[2] It appears from the record, that defendant excepted to the jurisdiction of the trial (district) court, on the ground that the prosecution had been commenced in the city court (the jurisdiction of which, with respect to such matters, is concurrent with that of the district court), and that issue was joined and the ease set for trial when the district attorney entered a nolle prosequi, and thereafter recommenced the prosecution in the district court; his reason for pursuing that course being, as alleged in the exception:
“That the said * * * case was one of a large number which had been made against various defendants on the testimony furnished by the same paid detectives and spotters, and that, after the lodging of the charges in said court, some of the cases were put on trial, and the result thereof was that the witnesses upon whose testimony the state was depending, being paid detectives and spotters .were wholly discredited, and it was shown that the said testimony of the said spotters was wholly unworthy of belief, and, after it was ascertained that no conviction could be had in that court, upon the testimony of said spotters, then the district attorney entered nol prosses in all the eases pending and untried, and in this case, and it was only with the purpose of transferring said charges to the district court * * * that the charges were dismissed in said court.”
The identical question thus presented, arising out of the same circumstances, has been considered by us in State v. Mike Milano, 71 South. 131,1 and in State v. Abraham, 71 South. 193,2 and it has been there held that:
“When a criminal prosecution is commenced in a court having jurisdiction, there is no process by which it can be transferred to another court of concurrent jurisdiction; and what the prosecuting officer cannot do directly, he should not do indirectly.”
We adhere to the view thus expressed.
The conviction and sentence appealed from are therefore annulled, and the defendant discharged.
PROVO STY, J., dissents on the merits.

 138 La. 989.


 138 La. 1087.